Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kamper et al. (US 6,033,191, hereafter “Kamper”) and Chen et al. (US 2009/0242061, hereafter “Chen”) are considered the closest prior art.
Kamper discloses a valve comprising: a diaphragm having a hole portion; a first valve housing joined to the diaphragm, the first valve housing having a first hole and a first valve room located near the first principal surface of the diaphragm and communicating with the first hole; and a second valve housing joined to the diaphragm, the second valve housing having a second hole and a second valve room located near the second principal surface of the diaphragm and communicating with the second hole, wherein a surrounding area of the hole portion in the diaphragm directly contacts the second valve housing, and the hole portion is covered therewith, wherein the second valve room comprises a valve seat which abuts the surrounding area of the hole portion in the diaphragm, wherein the surrounding area of the hole portion in the diaphragm is a portion of the second principal surface of the diaphragm, and wherein the valve seat is coaxial with the hole portion, wherein the first valve housing has a third hole, and wherein the first principal surface of the diaphragm is configured to contact the first valve housing and cover the third hole.
Chen discloses a valve comprising a first seal member disposed on a first principal surface of the diaphragm; a first valve housing joined to the diaphragm with the first seal member disposed therebetween; a second seal member disposed on a second principal surface of the diaphragm; and a second valve housing joined to the diaphragm with the second seal member disposed therebetween; wherein the diaphragm is held between the first valve housing and the second valve housing with the first seal member and the second seal member.
Neither Kamper nor Chen anticipate or render obvious a fluid control apparatus comprising a pump having a discharge hole wherein the first hole in the first valve housing is connected to a fluid storage portion that stores fluid, and wherein the second hole in the second valve housing is connected to the discharge hole in the pump in combination with the rest of the limitations in either claims 1 or 13.  Any modification to include these limitations would be hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753